IN THE SUPREiME    COURT OF THE STATE OF MONTANA



IN RE: AMENDING RULE 54(a)(2) OF THE
MONTANA RULES OF APPELLATE PROCEDURE                                ORDER             SEP   213 1999


       The   Court   has determined to amend the Montana Rules of Appellate Procedure.

Accordingly, by and under the authority vested in this Court in Article VII, Section 2(3), of

the Constitution of the State of Montana,

       IT IS HEREBY ORDERED that effective January 1, 2000, Rule 54(a)(2),

M.R.App.P., is amended as follows: (Underscored material will be added tdthe Rule and

stricken material will be deleted from the Rule.)

       Rule 54. Mandatory appellate alternative dispute resolution procedures.
       Upon appeal pursuant to Rule 1 of a civil case defined in subsection (a) of this
       rule, the requirements of this rule shall apply.

       (a)(2) Domestic relations. Appeals in domestic relations cases, including but
       not limited to all dissolution issues, child custody and support issues,
       maintenance issues and modifications of orders entered with respect to those
       issues; but excluding actions for termination of parental rights, paternity
       disputes, adoptions, and all juvenile and contempt proceedings when the
       excluded matters constitute the only issues on appeal. In addition. if there has
       been a finding bv a district court that one of the parties has been a victim of
       domestic violence. the annellate mediation may be conducted bv telephone
       upon motion submitted to the mediator bv either uartv.


       IT IS FURTHER ORDERED that the Clerk of this Court shall prepare and mail

copies of this Order to:

       The Code Commissioner and Director of Legal Services for the State of Montana;
       The District Judges of the State of Montana;

       The Clerks of the District Courts of the State of Montana;

       The Clerk of the United States District Court of the State of Montana;

       James H. Goetz, Chairman of the Advisory Commission on Rules of Civil and

Appellate Procedure;

       The President and Executive Director of the State Bar of Montana with the request

that this order be published in the next available issue of The Montana Lawyer; and

       The State Reporter Publishing Company with the request that this Order be published

in the State Reporter.

       DATED




                                                       Chief Justice
                                                .I